t c memo united_states tax_court stanley r harbaugh and bonnie l harbaugh petitioners v commissioner of internal revenue respondent docket no filed date stanley r harbaugh and bonnie l harbaugh pro sese frederick j lockhart jr and sara j barkley for respondent memorandum findings_of_fact and opinion goeke judge on date respondent issued a notice of final_determination denying petitioners’ claim under section for abatement of interest on income_tax liabilitie sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect at the time the petition was continued for and petitioners timely filed a petition seeking review of respondent’s determination not to abate interest initially we must decide whether petitioners reached an enforceable compromise of their tax_liabilities under sec_7122 we hold that petitioners did not reach an enforceable compromise under sec_7122 the remaining issue for decision is whether respondent’s denial of interest abatement with respect to petitioners’ income taxes for and was an abuse_of_discretion under sec_6404 for the reasons stated herein we hold that respondent’s refusal to abate the interest on petitioners’ income_tax liabilities from date to date was an abuse_of_discretion but that in all other respects the failure to allow abatement was not an abuse_of_discretion findings_of_fact some of the facts have been stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in longmont colorado at the time the petition was filed references to petitioner are to stanley harbaugh continued filed and all rule references are to the tax_court rules_of_practice and procedure petitioners’ petition requests review only with respect to the interest accrued since date on their income_tax liabilities for and trust fund recovery penalty and income_tax deficiencies on date respondent filed a notice_of_federal_tax_lien for dollar_figure against petitioner with respect to a_trust fund recovery penalty the tfrp under sec_6672 for employment_tax periods ending date date and date petitioners filed their federal_income_tax return on date showing tax due of dollar_figure but remitted no payment with the return petitioners filed their federal_income_tax return on date showing tax due of dollar_figure but remitted no payment with the return petitioners filed their federal_income_tax return on date showing tax due of dollar_figure and again no payment was remitted with the return installment_agreement in date petitioner called the internal_revenue_service irs to discuss the payment of his existing tax_liabilities the first call during the first call petitioner spoke to an employee of the irs whom he recalls as miss morrison at one of the irs’s automated collection sites acs the trust fund recovery penalty tfrp was assessed on date as a result of employment_tax liabilities incurred by northern colorado travel while petitioner was its president petitioners also filed a chapter bankruptcy petition on date which was dismissed on date they received a debt_discharge in a chapter proceeding on date petitioners were unable to pay their tax_liabilities in date petitioner and the acs employee agreed during the first call that petitioners would pay dollar_figure per month to the irs for months for a total amount_paid of dollar_figure the agreement between petitioner and the acs employee was not put in writing at the end of the first call petitioner believed that if he timely made all payments and did not become delinquent with any of his other tax_liabilities his and income_tax liabilities and the tfrp would be extinguished including any interest and penalties thereon the first monthly statement reflecting a payment due pursuant to the installment_agreement was dated date the statement showed balances of petitioners’ liabilities that were inconsistent with petitioner’s belief about what he owed as a result of the first call shortly after receiving the statement petitioner called the irs in response to this statement and again spoke with the acs employee miss morrison the second call petitioner was told during the second call that the statement was a reminder of his payment due_date and that the old liabilities would be reflected on his statements in case of default he was also told that at the end of the months the additional_amounts would be removed petitioners made their date payment on date at the time of trial respondent had not located the acs employee with whom petitioner entered into the agreement petitioners made payments of dollar_figure commencing date until date the first two payments made by petitioners were credited by respondent to petitioners’ income_tax deficiency the remaining payments were credited to the tfrp petitioners received monthly statements from the irs reflecting both the installment amount currently due dollar_figure and petitioners’ total outstanding liabilities remaining liabilities after petitioners’ 34th payment was credited in date petitioners’ accounts showed that accrued interest on the tfrp as well as income taxes and interest thereon remained due the interest on the tfrp was secured_by the lien on date after learning from the irs the amount necessary to release the lien petitioners made a payment of dollar_figure and the lien was released after the payment on date petitioners received another monthly statement dated date and continued to receive statements through date showing amounts due with respect to their income taxes requests for abatement on date petitioners filed form_843 claim_for_refund and request for abatement with the irs claiming a refund of dollar_figure with respect to the tfrp on date the claim_for_refund was denied by the irs on date petitioners filed additional form sec_843 with respect to their income taxes for and the form sec_843 were treated as requests for abatement of interest on petitioners’ income taxes on date respondent denied petitioners’ claims for interest abatement for and on date petitioners requested review by the irs appeals_office of the denial of interest abatement on date the irs appeals officer sent a final_determination letter denying petitioners’ claim for interest abatement for and opinion as a preliminary matter we must decide whether an agreement to compromise petitioners’ liabilities was reached between petitioner and the acs employee if we find that a valid compromise existed then it appears that petitioners’ liabilities should have been extinguished upon their final payment on date if we find that no compromise existed we must decide whether respondent abused his discretion in refusing to abate interest on petitioners’ income_tax liabilities the dollar_figure represented the portion of the date payment that exceeded the dollar_figure that petitioners’ 35th and 36th installment payments would have totaled compromise of tax_liabilities petitioner contends that the first call resulted in an agreement under which he would be required to pay a total amount that was less than he owed we have found as a fact that he believed that after making the payments for months he would owe nothing more with respect to his tax_liabilities respondent contends that an installment_agreement not a compromise was made during the first call respondent contends that according to guidelines set forth in the internal_revenue_manual amounts that were accrued but unassessed at the time of the first call such as interest and penalties would not be covered by the installment payments and would remain due even after all of the installment payments had been made it is well settled that sec_7122 and the regulations thereunder provide the exclusive method of effectuating a valid compromise of assessed tax_liabilities ringgold v commissioner tcmemo_2003_199 see also 278_us_282 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 after evaluating the requirements of sec_7122 and the regulations thereunder we find that petitioner and the acs employee did not enter into a binding agreement to compromise petitioners’ liabilities when the first and second calls were made a liability could be compromised only if there was doubt as to liability or doubt as to collectibility sec_301_7122-1 proced admin regs petitioners’ liability was not in doubt at the time of the agreement because petitioners had filed the tax returns calculating the taxes due and were not contesting the accuracy of the returns petitioners have not established that they delivered any financial statements or other evidence of their financial situation to the irs at the time of the first call indicating doubt as to collectibility thus the evidence does not demonstrate that a valid basis existed for compromising petitioners’ tax_liabilities the regulations also required offers in compromise to be submitted on forms prescribed by the internal_revenue_service sec_301_7122-1 proced admin regs an offer is accepted only when the proponent thereof is so notified in writing sec_301_7122-1 proced admin regs see also ringgold v commissioner supra petitioners did not submit a written offer_in_compromise to the irs they also do not claim to have received a written acceptance of the purported agreement from the irs without satisfaction of these procedural elements we cannot find that a valid compromise was made in response to the enactment in of sec_7122 the regulations were changed to add a third basis for compromise finally the acs employee did not have the authority to compromise petitioners’ liabilities deleg order no rev 1994_2_cb_550 it is the responsibility of the person entering into an agreement with an employee of the irs to ascertain that the employee stays within the bounds of her authority 810_f2d_209 d c cir affg 76_tc_209 a compromise_agreement made by an employee lacking the requisite authority is not binding on the commissioner id we therefore conclude that petitioner and the acs employee did not reach a valid agreement to compromise petitioners’ tax_liabilities during the first or second call abatement of interest we now decide whether respondent abused his discretion by refusing to abate interest on petitioners’ liabilities sec_6404 provides that the commissioner may abate all or any part of an assessment of interest on any payment of certain taxes if an error or delay in such payment is attributable to an officer_or_employee of the irs being erroneous or dilatory in performing a ministerial_act a congress amended sec_6404 in to permit abatement of interest for unreasonable error or delay in performing a ministerial or managerial act taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 that standard applies only to tax years beginning after date and thus does not apply in the present case taxpayer bill of right sec_2 continued ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place 113_tc_145 see also sec_301_6404-2t b temporary proced admin regs fed reg date abatement is available under sec_6404 only for periods after the irs has contacted the taxpayer in writing with respect to the payment sec_6404 this court has jurisdiction to order an abatement of interest only when the commissioner has abused his discretion in denying a taxpayer’s request to abate interest sec_6404 in order for a taxpayer to show an abuse_of_discretion he must prove that the commissioner exercised this discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 in deciding whether petitioners are entitled to abatement we will look at each relevant time period august to date during the first call in date an installment_agreement was established because petitioners were unable to continued sec_301 110_stat_1457 pay the tax_liabilities in date no erroneous or dilatory performance of a ministerial_act by an employee of the irs contributed to a delay or error in payment during the period between the first call and the date of the second call therefore respondent did not abuse his discretion in refusing to abate interest on petitioners’ income_tax liabilities for the period from date to date date to date we have found as a fact that during the second call the acs employee informed petitioner that the additional_amounts would be adjusted at the end of the month installment term and that all the balances would come off at the end the acs employee did not clarify to petitioner that unassessed interest would continue to accrue during the installment period but instead confirmed petitioner’s flawed understanding of the agreement the act by the acs employee of misinforming petitioners about what their total liability would ultimately be was ministerial douponce v commissioner tcmemo_1999_398 see also smith v commissioner tcmemo_2002_1 kincaid v commissioner tcmemo_1999_419 sec_301_6404-2 example proced admin regs all prerequisites to the act of establishing an installment_agreement had been performed during the first call and during the initial processing of petitioners’ case by the irs the clarification of petitioners’ installment_agreement did not require any judgment or discretion on the part of the acs employee as a result of the information they received during the second call petitioners made payments according to the installment_agreement they made the monthly dollar_figure payments without fail and paid dollar_figure at the end of the installment period in order to release the lien we cannot assume that petitioners would not have made earlier or larger payments to avoid the accrual of interest had the acs employee made clear the correct amount due indeed petitioners paid what they believed was dollar_figure more than they were required to pay in order to remove the lien their subsequent act of claiming a refund of this amount further supports their position that they believed their total_tax liabilities were extinguished after making payments of dollar_figure therefore we find that the acs employee’s error in misinforming petitioners caused a delay in payment by petitioners we now must decide the appropriate period during which interest should have been abated the first monthly statement that petitioners received was dated date petitioners’ notes indicate that they made the payment for that month on date the second call was made sometime between december and december because petitioners have not provided an exact date on which the second call was made we find that respondent should have abated the interest that accrued from date until the date it became clear to petitioners that their liabilities had not in fact been extinguished the first notice indicating that there were amounts still outstanding after petitioners’ date payment was the monthly statement dated date therefore we conclude that respondent abused his discretion in refusing to abate interest that accrued during the period from date to date date to present after the date statement was received by petitioners petitioners were on notice that their understanding of the installment_agreement was incorrect and that some additional_amounts were still due their failure to make any payments after that date was a result of their decision to challenge respondent’s position there was no erroneous or dilatory performance of a ministerial_act on respondent’s part to cause this delay therefore we hold that respondent did not abuse his discretion in refusing to abate interest for the period after date decision will be entered under rule
